DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Warmack et al. (US 6516714) in view of Fisher (US 1021979). 
Regarding claim 1, Warmack et al. (US 6516714) teaches a machine for integral processing of fruits with hard or soft shell (Col. 1 lines 7-12), comprising: 
a feed hopper (Fig. 2 #22) and at least a first receptacle (Fig. 3 #28 “drum”) having a first end (Fig. 2 #32 “open end”) for connection to said hopper and a second opposite end (Fig. 3 #30 “enclosed end”), wherein said receptacle is positioned horizontally according to the longitudinal direction of the machine (Fig. 7 see horizontal positioning of #28)  and comprises in its interior a central shaft (Fig. 5 #44 “shaft”) positioned according to the longitudinal direction thereof (Fig. 7 #44 along longitudinal direction) and connected at one end to a rotating element (Fig. 7 #50b “pully system”), with said central shaft having finger elements (Fig. 5 #46 “paddles”) radially projected outward from various longitudinal positions of said shaft (Fig. 7 #46 radially projected outward from positions along #44); 
wherein the at least one first receptacle (Fig. 3 #28 “drum”) comprises a first and a second sides (Fig. 3 side near #32, side near #30), to allow the central shaft to pass through said sides (Fig. 7 #46 passing through #30, 32); and 
a plurality of bars (Fig. 3 #36 “screens”) parallel and equidistant from the central shaft (Fig. 7 shows #36 parallel and equidistant from #46) and arranged adjacent to each other (Fig. 7 #36 shown adjacent to each other), such that each bar is separated from each of the two bars adjacent to it by a separation space (Fig. 3 space between #36) and where said bars have a first and a second opposite ends (Fig. 3 #36 has end near #32, end near #30), such that by increasing or decreasing the distance of the bars with respect to said central shaft, the separation space between the bars is respectively increased or reduced (Col. 4 lines 24-39). 
Warmack et al. (US 6516714) teaches bar screens which are removable and replaceable with appropriate screens for a given application (Col. 4 lines 23-39). Therefore, Warmack et al. lacks teaching a first and a second sides each formed by a flat laminar element in the shape of a circular crown with an outer and an inner diameter, and where said bars have a first and a second opposite ends respectively attached to the laminar element of the first and second sides, in the space between the outer and inner diameters thereof by a fastener that has different adjustment positions arranged at a greater or lesser distance from the central shaft.
Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell (Page 1 lines 8-14), wherein the at least one first receptacle (Page 1 lines 91-96 “revoluble sorter”) comprises a first and a second sides (Page 1 lines 91-93), each formed by a flat laminar element (Fig. 1 #11, #12 “upper and lower spider wheels”) in the shape of a circular crown (Fig. 2 #11, 12) with an outer and an inner diameter (Fig. 2 outer and inner diameters of #11, #12 are shown) where bars (Fig. 1 #13 “sorter bars”) have a first and a second opposite ends respectively attached to the laminar element of the first and second sides (Fig. 1 one end of #13 attached to #11, opposite end of #13 attached to #12), in the space between the outer and inner diameters thereof (Fig. 7 #13 between outer and inner diameter of #12, Fig. 8 #13 between inner and outer diameter of #11) by a fastener (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) that has different adjustment positions (Page 2 lines 55-61) arranged at a greater or lesser distance from the central shaft (Fig. 1 #10 “shaft”), such that by increasing or decreasing the distance of the bars with respect to said central shaft, the separation space between the bars is respectively increased or reduced (Page 2 lines 50-61). Fisher (US 1021979) explains that with this configuration, the bars may be adjusted to regulate the size of the vegetables (Page 1 lines 15-24). Therefore, because these two means for adjusting the space between bars were art-recognized- equivalents before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the bar screens which are removable and replaceable as taught by Warmack et al. by substituting the first and second sides each formed by a flat laminar element in the shape of a circular crown with an outer and an inner diameter, wherein said bars have a first and a second opposite ends respectively attached to the laminar element of the first and second sides, in the space between the outer and inner diameters thereof by a fastener that has different adjustment positions arranged at a greater or lesser distance from the central shaft as taught by Fisher (US 1021979). 
Regarding claim 2, Warmack et al. (US 6516714) lacks teaching a machine for integral processing of fruits wherein the fastener of the first and second ends of each one of the bars are provided by longitudinal adjustment guides radially positioned in the space between the outer and inner diameters of the laminar element in the first and second sides, respectively, where each adjustment guide has first and second sides in accordance with the radial direction, and first and second ends where the first end is the one located closest to the inner diameter of the corresponding side, and where each of the adjustment guides comprise at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them. 
Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the fastener of the first and second ends (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) of each one of the bars (Fig. 1 #13 “sorter bars”) are provided by longitudinal adjustment guides (Fig. 7 #24 “supporting clips”) radially positioned in the space between the outer and inner diameters of the laminar element in the first and second sides (Fig. 7 #24 between inner and outer diameter of #12), respectively, where each adjustment guide (Fig. 7 #24 “supporting clips”) has first and second sides in accordance with the radial direction (Fig. 6 shows left and right sides of #24), and first and second ends (Fig. 6 shows upper and lower ends of #24) where the first end is the one located closest to the inner diameter (Fig. 6 lower end of #24) of the corresponding side. 
As stated previously, Fisher (US 1021979) explains that with this configuration, the bars may be adjusted to regulate the size of the vegetables (Page 1 lines 15-24). Therefore, because these two means for adjusting the space between bars were art-recognized- equivalents before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the bar screens which are removable and replaceable as taught by Warmack et al. (US 6516714) by substituting the adjustable bars as taught by Fisher (US 1021979) which include the fastener of the first and second ends  of each one of the bars are provided by longitudinal adjustment guides radially positioned in the space between the outer and inner diameters of the laminar element in the first and second sides, respectively, where each adjustment guide has first and second sides in accordance with the radial direction, and first and second ends where the first end is the one located closest to the inner diameter of the corresponding side. 
Fisher (US 1021979) lacks teaching the same longitudinal adjustment guides positioned between the outer and inner diameter of the first side, however states “the upper ends of the sorter bars may be movably and pivotally connected to the upper spider wheel, in any suitable and convenient manner” (Page 2 lines 50-53). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Warmack et al. (US 6516714) to include the first side with the same adjustment guide configuration as the second side. 
Fisher (US 1021979) lacks teaching adjustment guides which comprise at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them. Fisher does however teach at least two circular notches (Fig. 8 at least two #11a) on one of the sides that have a size suitable for fitting one end of the bar (Fig. 8 #13) into them on the flat laminar element of first side (Fig. 8 #11). The adjustment mechanism as shown in Figure 8 provides radial adjustment to the sorter bars, therefore adjusting the space between each sorter bar. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Warmack et al. (US 6516714) to include the adjustment guides as taught on the second side to include at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them, as taught by the adjustment mechanism of the first side, in order to provide an additional means for adjusting the radial position of the sorter bars. 
Regarding claim 3, Warmack et al. (US 6516714) lacks teaching a machine for integral processing of fruits wherein the position of the adjustment guides of each first and second sides of the receptacle are symmetrical with respect to a central vertical axis of the corresponding side of the receptacle. 
Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the position of the adjustment guides (Fig. 7 #24 “supporting clips”) of each first and second sides of the receptacle are symmetrical with respect to a central vertical axis of the corresponding side (Fig. 2 #24 symmetrical along vertical axis) of the receptacle. 
As stated previously, Fisher (US 1021979) explains that with this configuration, the bars may be adjusted to regulate the size of the vegetables (Page 1 lines 15-24). Therefore, because these two means for adjusting the space between bars were art-recognized-equivalents before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the bar screens which are removable and replaceable as taught by Warmack et al. by substituting the adjustable bars as taught by Fisher (US 1021979) which include the position of the adjustment guides of each first and second sides of the receptacle are symmetrical with respect to a central vertical axis of the corresponding side of the receptacle. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Warmack et al. (US 6516714) in view of Fisher (US 1021979) and further in view of Slayer et al. (US 6609617).  
Regarding claim 4, Warmack et al. (US 6516714) lacks teaching a machine for integral processing of fruits with hard or soft shell comprising at least a second receptacle located horizontally in accordance with the longitudinal direction of the machine, following the first receptacle and connected to it.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) comprising a first receptacle (Fig. 8 #118 “trommel”) and at least a second receptacle (Fig. 8 #120 “trommel”) located horizontally in accordance with the longitudinal direction of the machine (Fig. 8 #118 and #120 horizontally along longitudinal direction), following the first receptacle and connected to it (Col. 5 lines 38-40). Slayer et al. (US 6609617) states that by providing multiple trommels (receptacles), the machine may result in multiple different classifications of objects just with a single pass (Col. 5 lines 54-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Warmack et al. (US 6516714) to include a second receptacle following the first receptacle as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 5, Warmack et al. (US 6516714) lacks teaching a machine for integral processing of fruits with hard or soft shell wherein the separation space between the bars in at least one of the receptacles is different than that of the other receptacles.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the separation space between the bars in at least one of the receptacles (Fig. 8 #118) is different than that of the other receptacles (Col. 5 lines 42-47). As explained previously regarding claim 4, Slayer et al. (US 6609617) states that by providing multiple trommels (receptacles), the machine may result in multiple different classifications of objects just with a single pass (Col. 5 lines 54-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Warmack et al. (US 6516714) to include a separation space between the bars in at least one of the receptacles that is different than that of the other receptacles as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 6, Warmack et al. (US 6516714) lacks teaching a machine for integral processing of fruits wherein the second end of the receptacle located further away from the connection to the hopper comprises an outlet opening fitted with a gate and controller therefor
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the end of a receptacle (Fig. 6 #10 “trommel”) comprises an opening (Fig. 6 #26 “opening”) fitted with closing a gate (Col. 4 lines 47-52, Fig. 6 #54 “by-pass gate”) and controller therefore (Fig. 6 #56 “actuator”). Slayer et al. (US 6609617) explains that this gate slows down and disrupts the momentum of the flow of items entering the machine (Col. 4 lines 48-50), therefore providing further control over the movement of items throughout the machine. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Warmack et al. (US 6516714) to include the second end of a receptacle located further away from the connection to the hopper comprising an outlet opening fitted with a gate and a controller therefore as taught by Slayer et al. (US 6609617) in order to provide an additional control means over the movement of fruit throughout a machine. 
Allowable Subject Matter
Claims 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 recites a machine for integral processing of fruits with hard or soft shell wherein a first receptacle is static and comprises a central shaft having finger elements radially projected outward and a plurality of bars attached to flat laminar elements in the shape of a circular crown at first and second sides of the receptacle. The prior art commonly used a rotating receptacle for similar applications of processing fruits. Therefore, these features, in combination with the remaining limitations in claim 7, were not seen in the searched prior art. 
Claims 8-12 are allowed as they are dependent upon claim 7. 
Response to Arguments
Applicant’s arguments, filed September 26th, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Warmack et al. (US 6516714).
Applicant’s arguments, filed September 26th, 2022, with respect to the rejection(s) of claim(s) 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                         

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653